Exhibit 10.60

This Agreement is entered into on 27 September 2005 by and between

 

SONY COMPUTER ENTERTAINMENT EUROPE LIMITED

of 30 Golden Square, London W1F 9LD

(hereinafter referred to as “SCEE”)

 

- and -

 

ACTIVISION UK LIMITED

of Parliament House, St. Laurence Way, Slough, Berks, SL1 2BW

(hereinafter referred to as “Publisher”)

PUBLISHER AUTHORISATION #: 056

 

Recitals

 

(A)                              SCEE, its parent company Sony Computer
Entertainment Inc., and/or certain of their affiliates and companies within the
group of companies of which any of them form part (hereinafter jointly and
severally referred to as “Sony”) have developed, and are licensing core
components of, a computer entertainment system known and hereinafter referred to
as “PlayStation® Portable” or “PSP”, and are the owners of, or have the right to
grant licences of, certain proprietary information and intellectual property
rights pertaining to PSP.

 

(B)                                Publisher desires to be granted a
non-exclusive licence, on a product by product basis, to market, distribute and
sell Licensed Products (as defined below), and for such Licensed Products and
associated materials to be manufactured by an authorised manufacturing facility
licensed by SCEE, on the terms and subject to the conditions set forth in this
Agreement.

 

(C)                                SCEE is willing, on the terms and subject to
the conditions of this Agreement, to grant Publisher the desired non-exclusive
licences.

 

In consideration of the undertakings, representations and warranties given
herein, and of other good and valuable consideration the receipt and sufficiency
of which is acknowledged, Publisher and SCEE agree as follows:

 

1.                                      Definitions

 

1.1                                 “Licensed Products” means the PSP format
Software games listed in Schedule 3, and such further PSP format Software games
as shall, from time to time, achieve unconditional pass status under SCEE’s
product assessment process, in unique UMD format software discs and shells.

 

1.2                                 “Licensed Territory” means the countries
specified in Schedule 1.

 

1.3                                 “Sony Intellectual Property Rights” means
all worldwide current and future rights in or in relation to the Licensed
Trademarks, any patents, inventions, designs, copyrights, rights in databases,
trademarks, service marks, trade names (including any goodwill associated with
any trademarks

 

[***]      The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

1

--------------------------------------------------------------------------------


 

or names), semi-conductor topography rights, Confidential Information of Sony,
rights in technical information and know-how, rights in the nature of unfair
competition rights and rights to sue for passing off and all other proprietary
or intellectual property rights (and the equivalents of each of the foregoing
under the laws of any jurisdiction) of Sony pertaining to Sony Materials and/or
PSP (including, without limitation, all registrations, applications to register
and rights to apply for registration of the same) for their full term including
all renewals and extensions thereof.

 

1.4                                 “Specifications” means such specifications
relating to the content and/or manufacture of Licensed Products, Printed
Materials, Advertising Materials and/or related matters or materials as may from
time to time be promulgated by Sony, which specifications (and/or procedures
relating to the testing or verification of all such materials for conformity to
the Specifications and/or relating to the ordering and manufacture of Licensed
Products and associated materials) are incorporated into and form part of this
Agreement and may be amended from time to time upon reasonable notice to
Publisher.

 

1.5                                 “Licensed Trademarks” means the “PS” family
logo and PlayStation Portable and “PSP” logotypes and such other trademarks,
service marks, trade dress, logos and other icons or indicia as shall be
specified in the Specifications or otherwise designated by SCEE from time to
time. SCEE may amend such Licensed Trademarks upon reasonable notice to
Publisher.

 

Publisher is not authorised to use the PlayStation, PSone, PlayStation 2, “PS2”,
playstation.com or psp.com logos and/or logotypes or the PlayStation Shapes
devices, other than as expressly permitted by separate agreement. Nothing
contained in this Agreement shall in any way grant Publisher the right to use
the trademark “Sony” in any manner as (or as part of) a trademark, trade name,
service mark or logo or otherwise howsoever.

 

1.6                                 “Advertising Materials” means all
advertising, merchandising, promotional and display materials of or concerning
the Licensed Products.

 

1.7                                 “Printed Materials” means all artwork and
mechanicals to be set forth on the Licensed Product itself, and on the box (or
other) packaging for the Licensed Product and all instruction manuals, inlays,
inserts, stickers and other user information and/or materials to be inserted in
or affixed to such box and/or packaging.

 

1.8                                 “Manufactured Materials” means all units of
the Licensed Products, of the Printed Materials to be set forth on the Licensed
Products themselves and of the boxes for such Licensed Products (which
expression shall include any alternative form of container for Licensed Products
subsequently introduced by SCEE).

 

1.9                                 “Licensed Developer Software” means Licensed
Developer’s application source code and data (including audio and visual
material) developed by Licensed Developer in accordance with its LDAP which,
when integrated with any software (whether in object code or source code form)
provided by SCEE, creates PSP format Software.

 

1.10                           “Licensed Developer” means Publisher or such
other third party as shall have developed Licensed Developer Software and PSP
format Software pursuant to a then current LDAP.

 

1.11                           “LDAP” means the PSP Licensed Developer Agreement
between Licensed Developer of the applicable PSP format Software and SCEE (or an
equivalent such agreement between Licensed Developer and an Affiliate of SCEE).

 

1.12                           ‘‘Article 6” means Article 6 of Council Directive
91/250/EEC of 14 May 1991 on the legal protection of computer programs.

 

2

--------------------------------------------------------------------------------


 

1.13                           “Affiliate of SCEE” means, as applicable, either
Sony Computer Entertainment Inc in Japan, Sony Computer Entertainment America
Inc in the USA, Sony Computer Entertainment Korea or such other Sony Computer
Entertainment entity as may be established by Sony from time to time.

 

1.14                           “PSP format Software” means Publisher’s object
code software, which includes Licensed Developer Software and any software
(whether in object code or source code form) which is provided by SCEE and
intended to be combined with Licensed Developer Software for execution on PSP
and has the ability to communicate with the software resident in PSP.

 

1.15                           “Sony Materials” means any hardware, data, object
code, source code, documentation (or any part(s) of any of the foregoing) and
related peripheral items provided to the Licensed Developer of any PSP format
Software pursuant to the LDAP applicable for such PSP format Software.

 

1.16                           “Confidential Information of Sony” means the
content and/or substance of this Agreement (including the Schedules hereto and
the Specifications) and any and all confidential and/or proprietary information,
documents and related materials of whatever nature (including, without
limitation, all information made available to Publisher on
www.publisher.scee.net or other Sony websites or otherwise and all processes,
hardware, software, inventions, trade secrets, ideas, designs, research,
know-how, business methods, production plans and marketing plans) concerning PSP
and related products, developed or owned by, licensed to or under the control of
Sony and, without limitation, information otherwise related to Sony’s
technology, know-how, products, potential products, research projects, trials,
promotional advertising and marketing plans, schedules and budgets, licensing
terms and pricing, customer lists and details, commercial relationships or
negotiations, services, financial models and other business information, whether
relating to PSP or otherwise including relating to Sony’s “PlayStation” and
“PlayStation 2” predecessor video and computer entertainment system(s),
disclosed by whatever means, whether directly or indirectly, by or on behalf of
Sony to Publisher at any time, whether disclosed orally, in writing or in
machine-readable or other form, or otherwise discovered by Publisher (or any
parent company, subsidiary or affiliate of Publisher) as a result of any
information or materials provided (whether directly or indirectly) by or on
behalf of Sony to Publisher (or any parent company, subsidiary or affiliate of
Publisher).

 

1.17                           “UMD” means Universal Media Disc, a proprietary
disc format developed by or on behalf of Sony.

 

1.18                           “Third Party Intellectual Property Rights” means
all worldwide current and future rights in or in relation to any patents,
inventions, designs, copyrights, rights in databases, trademarks, service marks,
trade names (including any goodwill associated with any trademarks or names),
semi-conductor topography rights, trade secret rights, technical information and
know-how, rights in the nature of unfair competition rights and rights to sue
for passing off and all other proprietary or intellectual property rights (and
the equivalents of each of the foregoing under the laws of any jurisdiction) of
any third party other than Publisher or Sony (including, without limitation, all
registrations, applications to register and rights to apply for registrations of
the same) for their full term including all renewals and extensions thereof.

 

1.19                           “Term” means, subject to Clause 2.2, the period
from [***] and continuing thereafter unless and until terminated by not less
than [***] notice on either side given to expire on such date or any subsequent
[***].

 

1.20                           “CNDA (PSP)” means the Confidentiality &
Non-Disclosure (or similar) Agreement between Publisher and SCEE or an Affiliate
of SCEE relating to PSP and to Confidential Information of Sony and/or of
Publisher thereunder.

 

1.21                           “Confidential Information of Publisher” means any
and all confidential and/or proprietary information, documents and related
materials of whatever nature (including, without limitation,

 

[***]      The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

all processes, hardware, software, inventions, trade secrets, ideas, designs,
research, know-how, business methods, production plans and marketing plans)
concerning PSP format Software developed or owned by, licensed to or under the
control of Publisher and, without limitation, information otherwise related to
Publisher’s technology, know-how, products, potential products, research
projects, trials, promotional advertising and marketing plans, schedules and
budgets, licensing terms and pricing, customer lists and details, commercial
relationships or negotiations, services, financial models and other business
information, whether relating to PSP format Software or otherwise, disclosed by
whatever means, whether directly or indirectly, by or on behalf of Publisher to
SCEE at any time, whether disclosed orally, in writing or in machine-readable or
other form, or otherwise discovered by SCEE as a result of any information or
materials provided (whether directly or indirectly) by or on behalf of Publisher
to SCEE, which information is designated by Publisher as, or becomes known to
SCEE under circumstances indicating that such information is, confidential or
proprietary.

 

2.                                      Grant of Licence

 

2.1                                 SCEE hereby grants to Publisher, and
Publisher hereby accepts, within the Licensed Territory only and under the Sony
Intellectual Property Rights, a non-exclusive non-transferable licence, without
the right to sub-license (except as specifically provided herein), to publish
Licensed Products in such genres or categories as SCEE shall from time to time
designate in the Specifications, and the right and obligation to use the
Licensed Trademarks, in the form and manner prescribed in the Specifications,
strictly, only and directly in connection with such publication.

 

2.2                                 For these purposes, to “publish” shall mean
any or all of the following: (i) produce Advertising Materials and Printed
Materials; (ii) to issue to SCEE purchase orders for Manufactured Materials as
prescribed in Clause 6; (iii) to market and advertise Licensed Products; (iv) to
distribute and sell Licensed Products (and to authorise others so to do) save
that, until [***], such rights shall be limited to the distribution and sale of
Licensed Products to trade only; and (iv) from [***], to sub-license to end
users the right to use Licensed Products for non-commercial purposes only and
not for public performance. Failure to take all measures necessary to ensure
that Licensed Products are not made available to consumers prior to [***] will
be a material breach of this Agreement not capable of remedy and an infringement
of the Licensed Trademarks.

 

3.                                      Limitations

 

3.1                                 Publisher shall publish Licensed Products
only if based on Licensed Developer Software developed by a Licensed Developer
strictly in accordance with all the terms and conditions of such Licensed
Developer’s LDAP and shall not, subject to Article 6, publish or attempt to
publish any other software whatsoever intended for or capable of execution on
PSP.  The onus of evidencing that each Licensed Product satisfies the foregoing
criteria shall rest on Publisher and SCEE reserves the right to require
Publisher to furnish evidence satisfactory to SCEE that the foregoing criteria
are satisfied.

 

3.2                                 Publisher shall not publish PSP format
Software or Licensed Products outside the Licensed Territory unless and until
Publisher shall be authorised and licensed so to do pursuant to a current
license agreement with the applicable Affiliate of SCEE. Further, Publisher
shall not sub-publish PSP format Software or Licensed Products through a third
party either within or outside the Licensed Territory unless and until such
sub-publisher shall be authorised and licensed so to do

 

[***]      The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

4

--------------------------------------------------------------------------------


 

either pursuant to a current PSP Licensed Publisher Agreement with SCEE or a
current PSP licence agreement with the applicable Affiliate of SCEE.

 

3.3                                 The licence granted in this Agreement
extends only to the publication, marketing, distribution and sale of Licensed
Products in such formats as may be designated by SCEE. Without limiting the
generality of the foregoing and except as otherwise provided herein, Publisher
and, if applicable, its sub-publishers shall at all times and in all territories
be strictly prohibited from undertaking or authorising the distribution or
transmission of PSP format Software or Licensed Products through electronic
means or any other means now known or hereafter devised, including without
limitation, via wireless, cable, fibre optic means, telephone lines, microwave
and/or radio waves, or over a network of interconnected computers or other
devices. Notwithstanding this limitation, Publisher may (i) authorise the
sharing of insubstantial parts of PSP format Software between PSPs (so called
“game sharing”) and ad hoc playing of a PSP format Software game between PSPs
and, in each case by the use of the wireless features of the PSP and not via the
internet or other publicly available network; (ii) undertake or authorise the
distribution or transmission of PSP format Software, or user-contributed content
for use with PSP format Software, over the internet or other publicly available
network, and the playing of PSP format Software games between players via the
internet or other publicly available network strictly for non-commercial
purposes (so that no rights are granted under this Agreement where Publisher
receives any direct or indirect income from such downloads or services
including, without limitation, one-off payments, subscriptions, revenue sharing,
advertising revenue or a combination of all or any of the same); and (iii)
electronically transmit PSP format Software from site to site, or from machine
to machine over a computer network, for the sole purpose of facilitating
development; provided that no right of retransmission shall attach to any such
transmission, and provided further that Publisher shall use reasonable security
measures customary within the high technology industry to reduce the risk of
unauthorised interception or retransmission of such transmissions.

 

3.4                                 Subject only to Article 6, Publisher and, if
applicable, its sub-publishers shall at all times be strictly prohibited from
disassembling or decompiling software, peeling semiconductor components or
otherwise reverse engineering or attempting to reverse engineer or derive source
code or create derivative works from PSP format Software, from permitting or
encouraging any third party so to do, and from acquiring or using any materials
from any third party who does so. Publisher shall in all cases be primarily
liable for the payment of Platform Charge to the applicable authorised
manufacturing facility licensed by SCEE in accordance with Clause 7 hereof in
respect of any product published by Publisher, or, if applicable, any of its
sub- publishers, which utilises Sony Materials and/or Sony Intellectual Property
Rights and/or, subject to Council Directive 91/250/EEC, Confidential Information
of Sony. The onus of evidencing that any such product is not so published shall
rest on Publisher and SCEE reserves the right to require Publisher to furnish
evidence satisfactory to SCEE that the applicable of the foregoing criteria are
satisfied.

 

3.5                                 Publisher shall inform all such
sub-publishers of the obligations imposed by this Agreement and shall obtain
their commitment to abide by the same.

 

3.6                                 Publisher acknowledges and agrees that; (i)
no rights are granted under this Agreement in respect of non-game products or
products which contain significant elements of, or are a hybrid with, audio or
video profile products for UMDs; (ii) no Licensed Product shall, except as
specifically authorised in advance writing by SCEE in each case, incorporate (in
whole or in part) more than 1 (one) game product; and (iii) it may publish,
market, distribute, sell or otherwise dispose of Licensed Products only on a
standalone basis, and may not do the same in conjunction or bundled

 

5

--------------------------------------------------------------------------------


 

with any other goods, products or services except as specifically authorised in
advance in writing by SCEE in each case.

 

3.7                                 Any breach of the provisions of this Clause
3 shall be a material breach of this Agreement not capable of remedy.

 

4.                                      Reservations

 

4.1                                 This Agreement does not grant any right or
licence, under any Sony Intellectual Property Rights or otherwise, except as
expressly provided herein, and no other right or licence is to be implied by or
inferred from any provision of this Agreement or the conduct of the parties
hereunder. Subject only to the rights of Publisher under this Agreement, all
right, title and interest in and to the Sony Materials and the Sony Intellectual
Property Rights are and shall be the exclusive property of Sony, and Publisher
shall not make use of, or do or cause to be done any act or thing contesting or
in any way impairing or tending to impair any of Sony’s right, title or interest
in or to, any of the Sony Materials, Sony Intellectual Property Rights and PSP
except as authorised by and in compliance with the provisions of this Agreement
or as may otherwise expressly be authorised in writing by Sony; provided however
that the foregoing shall not be taken to preclude Publisher from challenging the
validity of any Sony Intellectual Property Rights. No right, licence or
privilege has been granted to Publisher hereunder concerning the development of
any collateral product or other use or purpose of any kind whatsoever which
displays or depicts any of the Licensed Trademarks. No promotional or novelty
items or premium products (including, by way of illustration but without
limitation, T-shirts, posters, stickers, etc) displaying or depicting any of the
Licensed Trademarks shall be developed, manufactured, marketed, sold and/or
distributed by, with the authority of or on behalf of, Publisher without the
prior written consent and authorisation of SCEE in each case.

 

4.2                                 The Licensed Trademarks and the goodwill
associated therewith are and shall be the exclusive property of Sony. Nothing
herein shall give Publisher any right, title or interest in or to any of the
Licensed Trademarks, other than the non-exclusive licence and privilege to
display and use the Licensed Trademarks solely in accordance with the provisions
of this Agreement. Publisher shall not do or cause to be done any act or thing
contesting or in any way impairing or tending to impair any of Sony’s right,
title or interest in or to any of the Licensed Trademarks, nor shall Publisher
register or apply to register any trademark in its own name or in the name of
any other person or entity, or obtain or seek to obtain rights to employ
internet domain name(s) or address(es), which is or are similar to or is or are
likely to be confused with any of the Licensed Trademarks; provided however that
the foregoing shall not be taken to preclude Publisher from challenging the
validity of any Licensed Trademarks.

 

4.3                                 Publisher or Licensed Developer (as
applicable) retains all right, title and interest in and to Licensed Developer
Software, including Licensed Developer’s intellectual property rights therein
and any names or other designations used as titles therefor, and nothing in this
Agreement shall be construed to restrict the right of Licensed Developer to
develop and/or the right of Publisher to publish products incorporating Licensed
Developer Software alone (which do not contain or rely on Sony Materials and/or
Sony Intellectual Property Rights and/or, subject to Council Directive
91/250/EEC, Confidential Information of Sony), and/or under such names or other
designations, for any hardware platform or service other than PSP.

 

4.4                                 Subject to the proviso to Clauses 4.1 and
4.2 above, Publisher shall, at the expense of SCEE, take all such steps as SCEE
may reasonably require, including the execution of licences and obtaining
registrations, to assist SCEE in maintaining the validity and enforceability of
Sony Intellectual Property Rights.

 

6

--------------------------------------------------------------------------------


 

4.5                                 Without prejudice to Clause 11, Publisher or
SCEE (as applicable) shall promptly and fully notify the other in writing in the
event that it discovers or otherwise becomes aware of any actual, threatened or
suspected infringement of, or challenge to, any of the intellectual property or
trademark rights of the other embodied in any of the Licensed Products, and of
any claim of infringement or alleged infringement by the other of any Third
Party Intellectual Property Rights, and shall at the request and expense of the
other do all such things as may reasonably be required to assist the other in
taking or resisting any proceedings in relation to any such infringement or
claim.

 

5.                                      Quality Standards

 

5.1                                 Each Licensed Product, including without
limitation the title and content thereof, and/or Publisher’s use of any of the
Licensed Trademarks, shall be required to conform to the Specifications. Testing
or verification for conformity to the Specifications shall be conducted by SCEE
or, at Publisher’s election, by an independent external testing service (if and
when such service becomes available).

 

5.2                                 Publisher shall submit for testing for
conformity to the Specifications such information and materials relating to the
PSP format Software for each Licensed Product as shall be specified in the
Specifications.  Such Specifications shall be comparable with the specifications
applied by Sony with respect to its own PSP format software products. SCEE
acknowledges and agrees that such Specifications shall be of prospective
application only and shall not be applied to any inventory units of the Licensed
Products manufactured prior to, or in the active process of manufacture at the
date of, the promulgation thereof by SCEE.

 

5.3                                 For each Licensed Product, Publisher shall
be responsible, at Publisher’s expense, for the origination of all Printed
Materials, and for the manufacture and delivery to the manufacturer of such
Licensed Product of all Printed Materials other than those to be set forth on
the Licensed Product itself, all of which Printed Materials shall conform in all
material respects to the Specifications. The Specifications referred to above
shall be comparable with the specifications applied by Sony with respect to its
own PSP format software products. SCEE acknowledges and agrees that such
Specifications shall be of prospective application only and shall not be applied
to any inventory units of the Licensed Products manufactured prior to, or in the
active process of manufacture at the date of, the promulgation thereof. All
materials to be submitted pursuant to this Clause 5.3 shall be delivered by such
means and in such form as shall be prescribed in the Specifications and at
Publisher’s sole risk and expense. Publisher undertakes that the quality of such
Printed Materials shall be of the same quality as that associated with high
quality consumer products.

 

5.4                                 SCEE (or, where applicable, an independent
external testing service as aforesaid) will test or verify for conformity to the
Specifications (as the case may be) all materials submitted by Publisher
pursuant to Clause 5.2 and Clause 5.3. Where such testing or verification is
conducted by SCEE, SCEE shall advise Publisher of the results of such testing or
verification within the applicable of the timeframes specified in the
Specifications. Where such testing or verification is conducted by such
independent external testing service, such service shall advise Publisher of the
results of such testing or verification within timeframes agreed between such
service and Publisher (and SCEE shall have no responsibility or liability
whatsoever arising from a failure by such service to meet such timeframes). If
any of such materials (or any element(s) thereof) fail to conform to the
Specifications, SCEE (or, where applicable, such independent external testing
service) shall specify the reasons for such failure and state what revisions are
required.  After making the required revisions, Publisher may resubmit such
materials in such revised form for re-testing or re-verification by SCEE (or,
where applicable, such independent external testing

 

7

--------------------------------------------------------------------------------


 

service). The procedures described in this Clause 5.4 shall if necessary be
repeated until all such materials for each Licensed Product shall expressly have
been certified as conforming to the Specifications, such certification to be
validly given only if in writing and signed by the duly authorised
representative(s) of SCEE as specified in the Specifications (or, where
applicable, by the duly authorised representative(s) of such independent
external testing service). SCEE shall have no liability to Publisher for the
accuracy or content (including translations and localisations) of Printed
Materials (except only items required to be included in accordance with the
Specifications) or in respect of costs incurred or irrevocably committed by
Publisher as a result of any failure to conform to Specifications (even where
certified for conformity) or in relation to, or to the use of, Printed Materials
which shall not have been given a certificate of conformity by SCEE (or, where
applicable, by such independent external testing service). No production units
of any Licensed Product shall be manufactured, marketed, distributed or sold by,
with the authority of or on behalf of, Publisher unless and until such a
certificate of conformity of such Licensed Product shall first have been given
by SCEE (or, where applicable, by such independent external testing service). No
certificate of conformity from SCEE (or, where applicable, from such independent
external testing service) of any element of the materials so submitted or
resubmitted shall be deemed a certificate of conformity of any other element of
such materials, nor shall any such certificate of conformity be deemed to
constitute a waiver of any of SCEE’s rights under this Agreement.

 

The generality of the foregoing notwithstanding, in the event that Publisher
wishes to contest a finding by SCEE of non-conformity to the Specifications as
an alternate to making required revisions and resubmissions as above, or in the
event that Publisher wishes to contest the outcome of SCEE’s product assessment
process in relation to any specific product. Publisher may have recourse to the
appeals process specified in the Specifications.

 

5.5                                 Publisher shall not change in any material
respect any of the materials for which a certificate of conformity shall have
been given by SCEE (or, where applicable, by an independent external testing
service) pursuant to Clause 5.4 (or, if applicable, pursuant to Clause 5.6) (or,
alternately, which shall have been held to conform to the Specifications
following recourse by Publisher to the appeals process specified in the
Specifications).  If any of the Licensed Products and/or related materials
published by, with the authority of or on behalf of, Publisher fail to conform
to the Specifications and the materials for which SCEE (or, where applicable,
such independent external testing service) shall from time to time have given a
certificate of conformity, then the provisions of Clause 14.2 shall apply.

 

5.6                                 SCEE reserves the right to require that
pre-production samples of all Advertising Materials shall be submitted by
Publisher to SCEE or, at Publisher’s election, to an independent external
testing service (if and when such service becomes available), [***] and in
accordance with the procedure specified in the Specifications, for verification
for conformity to the Specifications (including specifically, but without
limitation, in relation to the usage of any of the Licensed Trademarks), prior
to any actual production, use or distribution of any such items by, with the
authority or on behalf of, Publisher. No such proposed Advertising Materials
shall be produced, used or distributed directly or indirectly by Publisher
without first obtaining a certificate of conformity to the Specifications. 
Where such verification is conducted by SCEE, SCEE shall advise Publisher of the
results of such verification within the applicable of the timeframes specified
in the Specifications.  Where such verification is conducted by such independent
external testing service, such service shall advise Publisher of the results of
such verification within timeframes agreed between such service and Publisher
(and SCEE shall have no responsibility or liability whatsoever arising from a
failure by such service to meet such timeframes). If any such Advertising
Materials (or any element(s) thereof) fail to conform to the Specifications,
SCEE (or, where applicable, such independent external testing service) shall

 

[***]      The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

 

8

--------------------------------------------------------------------------------


 

specify the reasons for such failure and state what revisions are required.
After making the required revisions, Publisher may resubmit such materials in
such revised form for re-verification by SCEE (or, where applicable, by such
independent external testing service). The procedures described in this Clause
5.6 shall if necessary be repeated until all such Advertising Materials for each
Licensed Product shall expressly have been certified as conforming to the
Specifications, such certification to be validly given only if in writing and
signed by the duly authorised representative(s) of SCEE as specified in the
Specifications (or, where applicable, by the duly authorised representative(s)
of such independent external testing service). SCEE shall have no liability to
Publisher in respect of costs incurred or irrevocably committed by Publisher in
relation to, or to the use of, Advertising Materials which shall not have been
given a certificate of conformity by SCEE (or, where applicable, by such
independent external testing service). No certificate of conformity from SCEE
(or, where applicable, from such independent external testing service) of any
element of Advertising Materials so submitted or resubmitted shall be deemed a
certificate of conformity of any other element of such Advertising Materials,
nor shall any such certificate of conformity be deemed to constitute a waiver of
any of SCEE’s rights under this Agreement.

 

The generality of the foregoing notwithstanding, in the event that Publisher
wishes to contest a finding of non-conformity to the Specifications by SCEE, and
as an alternate to making required revisions and resubmissions as above,
Publisher may have recourse to the appeals process specified in the
Specifications.

 

Subject in each instance to the prior written consent of SCEE, Publisher may use
such textual and/or pictorial advertising matter (if any) as may be created by,
with the authority or on behalf of, Sony pertaining to the Sony Materials and/or
to the Licensed Trademarks on such Advertising Materials as may, in Publisher’s
judgement, promote the sale of Licensed Products within the Licensed Territory.
Sony shall have the right to use Licensed Products and/or other materials
relating to Publisher’s PSP format Software games in any advertising or
promotion for PSP at Sony’s expense, subject to giving Publisher reasonable
prior notice of such advertisement or promotion. Sony shall confer with
Publisher regarding the text of any such advertisement.

 

5.7                                 No Licensed Product may be published in any
country of the Licensed Territory unless the Licensed Product itself and
associated Printed Materials bear a consumer advisory age rating either: (i) as
required by local law; or (ii) where no such local law obtains, as prescribed
under the Pan European Games Information age rating system (“PEGI”) promulgated
by the Interactive Software Federation of Europe. Each such rating shall be
displayed as prescribed by local law or under PEGI as the case may be. Publisher
shall also conform to local law or to the requirements of PEGI as the case may
be in relation to the display of consumer advisory age ratings in Advertising
Materials. No Licensed Product, nor any Printed Materials or Advertising
Materials, may bear more than one consumer advisory age rating.

 

6.                                      Manufacture of Licensed Products &
Associated Materials

 

6.1                                 Subject only to Article 6, Publisher
acknowledges and agrees that it shall purchase Manufactured Materials only from
an authorised manufacturing facility licensed by SCEE.  SCEE shall have the
right, but no obligation, to subcontract the whole or any part or phase of the
production of any or all of the Manufactured Materials or any part(s) thereof.

 

6.2                                 Promptly following the giving by SCEE (or,
where applicable, by an independent external testing service as aforesaid) of a
certificate of conformity to the Specifications (or, alternately, a holding of
conformity to the Specifications following recourse by Publisher to the appeals
process specified in the Specifications) for each Licensed Product pursuant to
Clause 5.4, SCEE shall

 

9

--------------------------------------------------------------------------------


 

create (from one of the copies of the finally tested version of the PSP format
Software as submitted by Publisher pursuant to Clause 5.2) an encrypted copy of
such PSP format Software for transmission to the authorised manufacturing
facility licensed by SCEE for the creation of the master UMD Disc (“Master UMD
Disc”) from which all other copies of the Licensed Product are to be replicated
in compliance with the Specifications effective at the time of replication.
Where such certificate of conformity shall have been given by such an
independent external testing service, then the copy of the finally tested
version of the PSP format Software as submitted by Publisher pursuant to Clause
5.2 from which the Master UMD Disc is to be created shall be furnished to SCEE
by such service. Publisher will retain duplicates of all such PSP format
Software. SCEE shall not be liable for loss of or damage to any copies of the
PSP format Software furnished to SCEE hereunder. There will be no technology
exchange between Sony and Publisher under this Agreement. The encryption and
mastering process being of a proprietary and commercially confidential nature,
neither SCEE nor any manufacturing subcontractor of SCEE will under any
circumstances release any Master UMD Discs or other in-process materials to
Publisher. All such physical materials shall be and remain the sole property of
Sony.

 

6.3                                 Publisher shall be solely responsible for
the delivery, direct to an authorised manufacturing facility licensed by SCEE
and in accordance with Clause 6.4, of [***] of the number of sets of the Printed
Materials (other than those set forth on the applicable Licensed Product itself)
required to fulfil Publisher’s purchase order for Manufactured Materials of each
PSP format Software game, which Printed Materials shall be in strict compliance
with the Specifications.  SCEE shall, at Publisher’s request, give Publisher all
reasonable assistance in arranging the manufacture of Printed Materials to be
used in conjunction with Licensed Products not manufactured in reliance on
Article 6 through SCEE’s authorised manufacturing facility (if a Sony company),
but SCEE shall have no responsibility with respect to pricing, delivery or any
other related matter whatsoever in connection with such manufacture.

 

6.4                                 Subject to the giving by SCEE of a
certificate of conformity to the Specifications (or, alternately, a holding of
conformity following recourse by Publisher to the appeals process specified in
the Specifications) for the applicable PSP format Software and Printed Materials
pursuant to Clause 5, and to the delivery to an authorised manufacturing
facility licensed by SCEE of the materials to be delivered under Clause 6.3, the
applicable authorised manufacturing facility licensed by SCEE will, [***] and as
applicable, manufacture, assemble, package and deliver the Manufactured
Materials and the Printed Materials in accordance with the terms and conditions
set forth in this Clause 6 and such other conditions as Publisher and the
applicable authorised manufacturing facility may agree.  The delivery of the
materials specified in Clause 6.3 shall be made in accordance with the timetable
for such delivery specified in the Specifications.

 

6.5                                 Publisher shall issue to the applicable
authorised manufacturing facility licensed by SCEE purchase order(s) via SCEE’s
Electronic Order System (or otherwise as specified by SCEE from time to time) in
accordance with, and in compliance with the timetable specified in, the
Specifications.  No such order shall be issued unless and until all necessary
certificates of conformity shall have been given (or, alternately, there shall
have been a holding of conformity following recourse by Publisher to the appeals
process specified in the Specifications) pursuant to Clause 5. Each such order
shall reference Publisher authorisation number and purchase order reference
number, specify quantities of Licensed Products by title by pack sku (in
multiples of the minimum box shipment advised from time to time by the
authorised manufacturing facility licensed by SCEE), state requested ex-factory
delivery date and all packaging information together with such other information
as SCEE shall reasonably require and shall be for not less than the applicable
minimum order quantity as specified from time to time by SCEE or the

 

[***]      The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

 

10

--------------------------------------------------------------------------------


 

applicable authorised manufacturing facility licensed by SCEE. All such purchase
orders shall be subject to acceptance by the applicable authorised manufacturing
facility licensed by SCEE (and approval by SCEE), which acceptance will be
advised to Publisher not more than [***] following delivery in accordance with
Clause 6.4 of the materials required to be delivered under Clauses 6.2 and 6.3.
The applicable authorised manufacturing facility shall use all reasonable
endeavours, subject to available manufacturing capacity, to fulfil Publisher’s
purchase orders by Publisher’s requested ex-factory delivery date but does not
in any event guarantee so to do. Publisher shall have no right to cancel or
reschedule any purchase order or reorder (or any portion thereof) for any
Licensed Product unless the parties shall first have reached mutual agreement as
to Publisher’s financial liability with respect to any desired cancellation or
rescheduling of any such purchase order or reorder (or any portion thereof).

 

6.6                                 Subject only to the provisions of Clause 6.3
in relation to Printed Materials, neither SCEE nor any authorised manufacturing
facility licensed by SCEE shall be under any obligation to store finished units
of Manufactured Materials or of associated Printed Materials beyond the actual
ex-factory delivery date thereof. Delivery of Manufactured Materials shall be
made ex-factory the applicable authorised manufacturing facility licensed by
SCEE in the Licensed Territory. All risk of loss or damage in transit to any and
all Manufactured Materials manufactured pursuant to Publisher’s orders shall
pass to Publisher forthwith upon first handling by Publisher’s carrier.

 

6.7                                 Publisher must advise the applicable
authorised manufacturing facility in writing where any finished units of such
Manufactured Materials fail to conform to the Specifications and/or any
description(s) contained in this Agreement.  Publisher and the applicable
authorised manufacturing facility shall agree the terms, if any, for any
rejection, rectification or remedy with respect to such units.

 

6.8                                 In no circumstances shall SCEE or its
authorised manufacturing facility treat any of Publisher’s Licensed Products in
any way more or less favourably, in terms of production turnaround times or
otherwise, than the Licensed Products of any other Licensed Publisher of SCEE or
than PSP format software games published by SCEE itself.

 

7.                                      Platform Charge

 

7.1                                 The all-in Platform Charge for finished
units of Manufactured Materials in respect of which the applicable authorised
manufacturing facility licensed by SCEE accepts Publisher’s purchase order in
accordance with Clause 6.5 shall be as specified in Schedule 2 (but subject to
adjustment as therein provided) and shall be paid to the applicable authorised
manufacturing facility licensed by SCEE. The all-in Platform Charge reflects
monies due to SCEE in respect of each unit manufactured and the raw materials
costs and production services provided by the applicable manufacturing facility
licensed by SCEE for each such unit. Such Platform Charge shall be subject to
change by SCEE at any time upon reasonable notice to Publisher and SCEE shall
advise Publisher of such changes; provided, however, that such Platform Charge
shall not be changed with respect to any units of Manufactured Materials which
are the subject of an effective purchase order or reorder but which have not yet
been delivered by the applicable authorised manufacturing facility licensed by
SCEE. Such Platform Charge for finished units of Manufactured Materials is
exclusive of any value-added or similar sales tax, customs and excise duties and
other similar taxes or duties, which the applicable authorised manufacturing
facility licensed by SCEE may be required to collect or pay as a consequence of
the sale or delivery of finished units of Manufactured Materials. Publisher
shall be solely responsible for the payment or reimbursement of any such taxes
or duties, and other such charges or assessments applicable to the sale and/or
purchase of finished units of Manufactured Materials.

 

[***]      The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

11

--------------------------------------------------------------------------------


 

The Platform Charge for products developed utilising Sony Materials and/or Sony
Intellectual Property Rights and/or, subject to Council Directive 91/250/EEC,
Confidential Information of Sony, but manufactured in reliance on Article 6,
shall be the otherwise applicable Platform Charge less only such sum as
represents from time to time the costs of raw materials and for production
services (including for utilisation of Sony’s proprietary Disc Mastering
technology) for the products concerned whichwould otherwise have been deducted
from SCEE’s receipts from its authorised manufacturing facility (“the Article 6
Platform Charge”). If Publisher has products so manufactured in reliance on
Article 6, then Publisher shall furnish SCEE, within [***]: (i) a written
reporting of the number of inventory units (by product title) of products so
manufactured during such [***]; (ii) an external auditor’s certificate (or
similar independent certificate reasonably acceptable to SCEE) confirming the
completeness and accuracy of such reporting; (iii) Publisher’s remittance for
the Article 6 Platform Charge multiplied by the number of inventory units
reflected in such reporting. Any failure fully and promptly to comply with the
foregoing reporting and payment obligations shall constitute a breach of this
Agreement not capable of remedy, entitling SCEE forthwith to terminate the Term
pursuant to Clause 13.1(i); and upon termination by SCEE for such cause, the
provisions of Clause 14.2 shall come into effect.

 

SCEE shall upon reasonable written request provide Publisher with details of the
aforementioned costs of raw materials and production services if Publisher has
legitimately exercised its rights under Article 6 or genuinely intends to
exercise and rely upon such rights. However, SCEE reserves the right to require
Publisher to execute a separate Non-Disclosure Agreement before making such
information available.

 

7.2                                 No costs incurred in the development,
manufacture, marketing, sale and/or distribution of Licensed Products and/or
associated materials shall be deducted from any Platform Charge payable to the
applicable authorised manufacturing facility licensed by SCEE hereunder.
Similarly, there shall be no deduction from the Platform Charge otherwise
payable to the applicable authorised manufacturing facility licensed by SCEE
hereunder as a result of any uncollectable accounts owed to Publisher, or for
any credits, discounts, allowances or returns which Publisher may credit or
otherwise grant to any third party customer in respect of any units of Licensed
Products and/or associated materials, or for any taxes, fees, assessments, or
expenses of any kind which may be incurred by Publisher in connection with its
sale and/or distribution of any units of Licensed Products and/or associated
materials, and/or arising with respect to the payment of Platform Charge
hereunder. Publisher shall furnish to the applicable authorised manufacturing
facility licensed by SCEE official tax receipts or other such documentary
evidence issued by the applicable tax authorities sufficient to substantiate the
fact of the deduction of any withholding taxes and/or other such assessments
which may be imposed by any governmental authority with respect to such payments
of Platform Charge hereunder and the amount of each such deduction.

 

7.3                                 Publisher shall effect payment for the
Platform Charge specified in Clause 7.1 for the finished units of Manufactured
Materials the subject matter of each purchase order issued pursuant to Clause
6.5 in accordance with the Specifications. SCEE hereby confirms that in respect
of each purchase order, the applicable authorised manufacturing facility
licensed by SCEE is entitled to collect on behalf of SCEE the proportion of the
Platform Charge due to SCEE after deduction of the cost of raw materials and
production services in respect of Manufactured Materials. Each delivery of
Manufactured Materials to Publisher shall constitute a separate sale obligating
Publisher to pay therefor, whether said delivery be whole or partial fulfilment
of any order. No claim for credit due to shortage of Manufactured Materials as
delivered to carrier will be allowed unless it is made within [***] from the
date of receipt at Publisher’s receiving

 

[***]      The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

12

--------------------------------------------------------------------------------


 

destination. Title to Manufactured Materials the subject of each such purchase
order shall pass to Publisher only upon payment in full of the Platform Charge
due in respect thereof. The receipt and deposit by SCEE of monies in accordance
with this Agreement shall be without prejudice to any rights or remedies of SCEE
and shall not restrict or prevent SCEE from thereafter successfully challenging
the basis for calculation and/or the accuracy of such payment. SCEE reserves the
right, upon reasonable notice to Publisher, to require that such payments due to
SCEE shall be made to such other Sony entity as SCEE may designate from time to
time.

 

7.4                                 SCEE may, subject to reasonable prior notice
to Publisher vary the payment process set out in this Clause 7, including but
not limited to changing the recipient of the Platform Charge in respect of
Manufactured Materials.

 

8.                                      Marketing & Distribution

 

Publisher shall, [***], diligently market, distribute and sell Licensed Products
throughout (but only in) the Licensed Territory, and shall use all reasonable
efforts consistent with its best business judgement to stimulate demand
therefore in the Licensed Territory and to supply any resulting demand.
Publisher shall not market, distribute or sell Licensed Products outside the
Licensed Territory or to any person, firm, corporation or entity having its
place of business, or to any purchasing agency located, outside the Licensed
Territory. Publisher shall use all reasonable efforts consistent with its best
business judgement to protect Licensed Products from and against illegal
reproduction and/or copying by end users or by any other persons or entities.
Such methods of protection may include, without limitation, markings or insignia
providing identification of authenticity and packaging seals as may be specified
in the Specifications. SCEE shall be entitled, at SCEE’s sole cost and expense,
to manufacture or have manufactured up to [***] additional units of Manufactured
Materials (or such greater number of additional units as shall be agreed by
Publisher, such agreement not unreasonably to be withheld or delayed) for each
PSP format Software game (and to purchase from Publisher, at a price equal to
the actual cost thereof to Publisher, a corresponding number of units of Printed
Materials for each such PSP format Software game), for the purposes of or in
connection with the marketing and promotion of PSP; provided however that SCEE
shall not directly or indirectly resell any such units of Manufactured Materials
(and, if applicable, of Printed Materials) within the Licensed Territory without
Publisher’s prior written consent. Further, SCEE shall be entitled to utilise
Publisher’s name and/or logo and the audio-visual content of, and/or the Printed
Materials for, PSP format Software games (not to exclude the likenesses of any
recognisable talent) for the purposes of or in connection with such marketing
and promotion.

 

9.                                      Confidentiality

 

9.1                                 All the terms and provisions of the
CNDA(PSP) shall apply to Confidential Information of Sony and, if and to the
extent applicable, Confidential Information of Publisher.

 

9.2                                 Where Confidential Information of Publisher
is not protected by the CNDA(PSP), SCEE shall hold the same in confidence and
shall take all reasonable steps necessary to preserve such confidentiality.
Except as may expressly be authorised by Publisher, SCEE shall not at any time,
directly or indirectly: (i) disclose any Confidential Information of Publisher
to any person other than a Sony employee who needs to know or have access to
such information for the purposes of this Agreement, and only to the extent
necessary for such purposes; (ii) except for the purposes of this Agreement,
duplicate or use the Confidential Information of Publisher for any other purpose
whatsoever; or (iii) remove any copyright notice, trademark notice and/or other
proprietary legend set forth on or contained within any of the Confidential
Information of Publisher.

 

9.3                                 The provisions of Clause 9.2 hereof shall
not apply to any Confidential Information of Publisher which: (i) has become
part of information in the public domain through no fault of SCEE; (ii) was

 

[***]      The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

13

--------------------------------------------------------------------------------


 

known to SCEE prior to the disclosure thereof by Publisher; (iii) properly comes
into the possession of SCEE from a third party which is not under any obligation
to maintain the confidentiality of such information. SCEE may disclose
Confidential Information of Publisher pursuant to a judicial or governmental
order provided that SCEE promptly advises Publisher in writing prior to any such
disclosure so that Publisher may seek other legal remedies to maintain the
confidentiality of such Confidential Information of Publisher, and SCEE shall
comply with any applicable protective order or equivalent.

 

9.4                                 Unless and until a public announcement
regarding this Agreement shall have been made by Sony (or SCEE shall otherwise
have agreed in writing), the fact that the parties have entered into this
Agreement shall be Confidential Information of Sony and shall be treated in all
respects accordingly. The content of, and the timing and method of the making
of, any such public announcement shall be determined by SCEE in its best
business judgement. However, SCEE will give reasonable consideration to any
notice from Publisher requesting that no such public announcement be made at or
prior to a particular time or at all.

 

10.                               Warranties

 

10.1                           SCEE represents and warrants solely for the
benefit of Publisher that SCEE has the right, power and authority to enter into,
and fully to perform its obligations under, this Agreement.

 

10.2                           SCEE warrants that units of the UMDs comprising
Licensed Products manufactured by the authorised manufacturing facility licensed
by SCEE for Publisher pursuant to Clause 6 hereof shall be free from defects in
materials and workmanship under normal use and service at time of delivery in
accordance with Clause 6.6.  The sole obligation of SCEE under this warranty
shall be, for a period of [***] from the date of delivery of such UMDs in
accordance with Clause 6.6, at SCEE’s election, either (i) to replace such
defective UMDs or (ii) to issue credit for, or to refund to Publisher the
Platform Charge of such defective UMDs and to reimburse Publisher its reasonable
return shipping costs.  Such warranty is the only warranty applicable to
Licensed Products manufactured by the authorised manufacturing facility licensed
by SCEE for Publisher pursuant to Clause 6. This warranty shall not apply to
damage resulting from accident, fair wear and tear, wilful damage, alteration,
negligence, abnormal conditions of use, failure to follow directions for use
(whether given in instruction manuals or otherwise howsoever) or misuse of
Licensed Products, or to UMDs comprising less than [***] in the aggregate of the
total number of Licensed Products manufactured by the authorised manufacturing
facility licensed by SCEE for Publisher per purchase order of any PSP format
Software game.  If, during such [***] period, defects appear as aforesaid,
Publisher shall notify SCEE and, upon request by SCEE (but not otherwise),
return such defective UMDs, with a written description of the defect claimed, to
such location as SCEE shall designate, SCEE shall not accept for replacement,
credit or refund as aforesaid any Licensed Products except factory defective
UMDs (i.e. UMDS that are not free from defects in materials and workmanship
under normal use and service). All returns of defective UMDs shall be subject to
prior written authorisation by SCEE, not unreasonably to be withheld.  If no
defect exists or the defect is not such as to be covered under the above
warranty, Publisher shall reimburse SCEE for expenses incurred in processing and
analysing the UMDs.

 

10.3                           Publisher represents, warrants, covenants and
agrees that: (i) Publisher has the right, power and authority to enter into, and
fully to perform its obligations under, this Agreement; (ii) the making of this
Agreement by Publisher does not violate any separate agreement, rights or
obligations existing between Publisher and any other person, firm, corporation
or entity, and, throughout the Term, Publisher shall not make any separate
agreement with any person or entity which is inconsistent with any of the
provisions hereof; (iii) both Licensed Developer Software and, to the

 

[***]      The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

14

--------------------------------------------------------------------------------


 

extent not comprised of any software provided by SCEE, PSP format Software, and
any name, designation or title used in conjunction therewith, shall be free from
any valid third party claim of infringement of any Third Party Intellectual
Property Rights; (iv) there is no litigation, proceeding or claim pending or
threatened against Publisher or any subsidiary or affiliate of Publisher which
may materially affect Publisher’s rights in and to Licensed Developer Software,
the names, designations or titles used in conjunction therewith, the works and
performances embodied therein and/or the copyrights pertaining thereto; (v)
Publisher shall have made or shall make any and all payments required to be made
to any person, firm, corporation or other entity, or to any body or group
representing authors or participants in the production of the works or
performances embodied in Licensed Developer Software and PSP format Software, or
to publishers or other persons having legal or contractual rights of any kind to
participate in any income arising in respect of the exploitation of such works
or performances; (vi) neither Publisher nor any subsidiary or affiliate of
Publisher shall make any representation or give any warranty to any person or
entity expressly or impliedly on Sony’s behalf, or to the effect that Licensed
Products are connected in any way with Sony (other than that Licensed Products
have been developed, marketed, manufactured, sold and/or distributed under
licence from Sony); (vii) each Licensed Product shall be marketed, sold and
distributed in an ethical manner and in accordance with all applicable laws and
regulations; and (viii) Publisher’s policies and practices with respect to the
marketing, sale and/or distribution of Licensed Products shall in no manner
reflect adversely upon the name, reputation or goodwill of Sony.

 

10.4                           Further, Publisher represents, warrants,
covenants and agrees that neither Publisher nor any parent company, subsidiary
or affiliate of Publisher shall during the Term, whether for itself or for the
benefit of any other person, firm, corporation or entity, whether by itself or
by its officers, employees or agents, directly or indirectly, induce or seek to
induce, on an individually targeted basis, the employment of, or the engagement
of the services of, any Relevant Employee. For these purposes “Relevant
Employee” shall mean and include any employee of SCEE or of any subsidiary of
SCEE (or any of their subsidiaries or branch offices outside the United
Kingdom), the services of which employee are (a) specifically engaged in product
development (or directly related) functions or (b) otherwise reasonably deemed
by his/her employer to be of material importance to the protection of its
legitimate business interests, and with which employee Publisher (or any parent
company, subsidiary or affiliate of Publisher) shall have had contact or
dealings during the Term. The foregoing provisions shall continue to apply for a
period of [***] following expiry or earlier termination of the Term and are
hereby deemed substituted for any corresponding provisions in any agreement(s)
previously entered into between the parties hereto in relation to PSP and/or to
Sony’s “PlayStation 2” predecessor computer entertainment system.

 

11.                               Indemnities

 

11.1                           SCEE shall indemnify and hold Publisher harmless
from and against any and all claims, losses, liabilities, damages, expenses and
costs, including without limitation reasonable fees for lawyers, expert
witnesses and litigation costs, and including costs incurred in the settlement
or avoidance of any such claim, which result from or are in connection with a
breach of any of the warranties provided by SCEE herein; provided however that
Publisher shall give prompt written notice to SCEE of the assertion of any such
claim, and provided further that SCEE shall have the right to select counsel and
control the defence and/or settlement thereof, subject to the right of Publisher
to participate in any such action or proceeding at its own expense with counsel
of its own choosing. SCEE shall have the exclusive right, at its discretion, to
commence and prosecute at its own expense any lawsuit or to take such other
action with respect to such matters as shall be deemed appropriate by SCEE.
Publisher shall provide SCEE, at no expense to Publisher,

 

[***]      The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

15

--------------------------------------------------------------------------------


 

reasonable assistance and co-operation concerning any such matter. Publisher
shall not agree to the compromise, settlement or abandonment of any such claim,
action or proceeding without SCEE’s prior written consent.

 

11.2                           Publisher shall indemnify and hold SCEE harmless
from and against any and all claims, losses, liabilities, damages, expenses and
costs, including without limitation reasonable fees for lawyers, expert
witnesses and litigation costs, and including costs incurred in the settlement
or avoidance of any such claim, which result from or are in connection with (i)
a breach of any of the warranties provided by Publisher herein or any breach of
Publisher’s confidentiality obligations as referred to in Clause 9.1 hereof, or
(ii) any claim of infringement or alleged infringement of any Third Party
Intellectual Property Rights with respect to Licensed Developer Software, or
(iii) any claim of or in connection with any injury (including death) or
property damage, by whomsoever such claim is made, arising (in whole or in part)
out of the manufacture, sale and/or use of any of the Manufactured Materials
unless resulting from the proven negligence of Sony; provided however that SCEE
shall give prompt written notice to Publisher of the assertion of any such
claim, and provided further that Publisher shall have the right to select
counsel and control the defence and/or settlement thereof, subject to the right
of SCEE to participate in any such action or proceeding at its own expense with
counsel of its own choosing. Publisher shall have the exclusive right, at its
discretion, to commence and/or prosecute at its own expense any lawsuit or to
take such other action with respect to such matter as shall be deemed
appropriate by Publisher. SCEE shall provide Publisher, at no expense to SCEE,
reasonable assistance and co-operation concerning any such matter. SCEE shall
not agree to the compromise, settlement or abandonment of any such claim, action
or proceeding without Publisher’s prior written consent.

 

12.                               Limitations of Liability

 

12.1                           In no event shall Sony or its suppliers be liable
for loss of revenue, loss of actual or prospective profits, loss of contracts,
loss of anticipated savings, loss of business opportunity, reputation or
goodwill or loss of, damage to or corruption of data (whether such loss or
damage is direct, indirect special, incidental or consequential) arising out of
or in connection with this Agreement or any collateral contract (including
without limitation the breach of this Agreement by SCEE), whether known,
foreseen or foreseeable and whether under theory of contract, tort (including
negligence), indemnity, product liability or otherwise.

 

12.2                           In no event shall Sony or its suppliers be liable
for any indirect, special, incidental or consequential loss or damage of any
kind arising out of or in connection with this Agreement or any collateral
contract (including without limitation the breach of this Agreement by SCEE),
whether known, foreseen or foreseeable and whether under theory of contract,
tort (including negligence), indemnity, product liability or otherwise.

 

12.3                           Publisher acknowledges and agrees that no
representations were made prior to the entering into of this Agreement and that,
in entering into this Agreement, it does not rely on any statement,
representation, warranty or understanding (whether negligently or innocently
made) of any person (whether party to this Agreement or not) other than as
expressly set out in this Agreement. Publisher shall have no remedy in respect
of any representation (whether written or oral) made to it upon which it relied
in entering into this Agreement and Sony shall have no liability to Publisher
other than pursuant to the express terms of this Agreement.

 

12.4                           Except as expressly set forth herein, no Sony
entity, nor any of their respective directors, officers, employees or agents,
shall bear any risk, or have any responsibility or liability, of any kind to
Publisher or to any third parties with respect to the functionality and/or
performance of Licensed Products.

 

16

--------------------------------------------------------------------------------


 

12.5         In no event shall Sony’s liability arising under or in connection
with this Agreement, or any collateral contract, exceed [***] within the [***]
to the date of the first occurrence of the event or circumstances giving rise to
such liability.

 

12.6         In no event shall Publisher be liable to SCEE for loss of revenue,
loss of actual or prospective profits, loss of contracts, loss of anticipated
savings, loss of business opportunity, reputation or goodwill or loss of, damage
to or corruption of data (whether such loss or damage is direct, indirect,
special, incidental or consequential) arising out of or in connection with this
Agreement or any collateral contract (including without limitation the breach of
this Agreement by Publisher), whether known, foreseen or foreseeable and whether
under theory of contract, tort (including negligence), indemnity, product
liability or otherwise, provided that Publisher expressly agrees that such
limitations shall not apply to damages resulting from Publisher’s breach of
Clauses 2, 3, 4, 7, 9 or 11.2 of this Agreement.

 

12.7         [***]

 

12.8         Nothing in this Agreement shall exclude or limit Sony’s liability
in relation to claims arising from deceit, the injury or death of any person
resulting from the proven negligence of Sony or any other liability which may
not be excluded or limited by applicable law.

 

13.          Termination by SCEE

 

13.1         SCEE shall have the right forthwith to terminate this Agreement by
written notice to Publisher at any time after the occurrence of any of the
following events or circumstances: (i) any material breach of Publisher’s
obligations under this Agreement or the CNDA(PSP) (or, if Publisher shall also
have executed a PlayStation Non-Disclosure Agreement and/or PlayStation 2
Confidentiality & Non-Disclosure Agreement which shall have been breached by
Publisher, or a PlayStation Licensed Developer Agreement, a PlayStation Licensed
Publisher Agreement, a PlayStation 2 Tools & Materials Loan Agreement, a
PlayStation 2 Licensed Developer Agreement, a PlayStation 2 Licensed Publisher
Agreement, a PSP Tools & Materials Loan Agreement, and/or a PSP Licensed
Developer Agreement with SCEE, or a PlayStation, PlayStation 2 or PSP
non-disclosure, licensed developer, development system or licensed publisher
agreement (or equivalent) with an Affiliate of SCEE, which shall have been
terminated for breach by SCEE or by such party) which breach, if capable of
remedy, shall not have been corrected or cured in full within [***] following
notice from SCEE specifying and requiring the correction or cure of such breach,
or any repetition of a prior material breach of any such obligation, whether or
not capable of remedy; (ii) any refusal or failure by Publisher to effect
payment of Platform Charge, promptly in accordance with Clauses 7.1 or 7.3 or at
all, or a statement that Publisher is or will be unable to pay, any sum(s) due
hereunder, or Publisher being unable to pay its debts generally as the same fall
due; (iii) Publisher’s filing of an application for, or consenting to or
directing the appointment of, or the taking of possession by, a receiver,
administrator, custodian, trustee or liquidator (or the equivalent of any of the
foregoing under the laws of any jurisdiction) of any of Publisher’s property
(whether tangible or intangible and wherever located), assets and/or

 

[***]      The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

17

--------------------------------------------------------------------------------


 

undertaking; (iv) the making by Publisher of a general assignment for the
benefit of creditors; (v) an adjudication in any jurisdiction that Publisher is
a bankrupt or insolvent; (vi) the commencing by Publisher of, or Publisher’s
intention to commence, a voluntary case under applicable bankruptcy laws of any
jurisdiction; (vii) the filing by Publisher of, or Publisher’s intention to
file, a petition seeking to take advantage of any other law(s) of any
jurisdiction providing for the relief of debtors; (viii) Publisher’s
acquiescence in, intention to acquiesce in, or failure to have dismissed within
[***] any petition filed against it in any involuntary case brought pursuant to
the bankruptcy or other law(s) of any jurisdiction referred to in (vi) and (vii)
above; (ix) a controlling partnership or equity interest [or any such interest
(other than an acquisition of less than [***], in the case of a transfer to any
party which (a) shall previously have executed a PlayStation Non-Disclosure
Agreement, a PlayStation 2 Confidentiality & Non-Disclosure Agreement or a PSP
Confidentiality & Non-Disclosure Agreement which shall have been breached by
such party, or a PlayStation Licensed Developer Agreement, a PlayStation
Licensed Publisher Agreement, a PlayStation 2 Tools and Materials Loan
Agreement, a PlayStation 2 Licensed Developer Agreement, a PlayStation 2
Licensed Publisher Agreement, a PSP Tools & Materials Loan Agreement, a PSP
Licensed Developer Agreement or a PSP Licensed Publisher Agreement, or a
PlayStation, PlayStation 2 or PSP non-disclosure, licensed developer,
development system or licensed publisher agreement (or equivalent) with an
Affiliate of SCEE, which shall have been terminated for breach by SCEE or by
such party, or (b) is, or which directly or indirectly holds or acquires a
partnership or equity interest in, the developer of (or other owner of
intellectual property rights in) any interactive hardware device or product
which is or will be directly or indirectly competitive with PSP, or (c) is in
litigation with Sony concerning any proprietary technology, trade secrets and/or
intellectual property matter(s) and/or has challenged the validity of any Sony
Intellectual Property Rights] in Publisher or in all or substantially all of
Publisher’s property (whether tangible or intangible), assets and/or
undertaking, being acquired, directly or indirectly, by any person, firm,
corporation or other entity; (x) Publisher enters into any third party business
relationship pursuant to which Publisher makes a material contribution to the
development of the core components of any interactive hardware device or product
which is or will be directly or indirectly competitive with PSP, or if Publisher
directly or indirectly holds or acquires a partnership or equity interest (other
than a holding or acquisition of less than [***] in, or otherwise forms a
strategic commercial relationship with, any third party firm, corporation or
other entity which has developed or during the Term develops (or which owns or
during the Term acquires ownership of intellectual property rights in) any such
device or product; (xi) Publisher failing to submit materials relating to any
new PSP format Software in accordance with Clause 5.2, and/or failing to issue
any purchase orders for Manufactured Materials in accordance with Clause 6.5,
during any period of [***]; (xii) Publisher (or any parent company, subsidiary
or affiliate of Publisher) being in litigation with Sony concerning any
proprietary technology, trade secrets and/or intellectual property matter(s)
and/or challenging the validity of any Sony Intellectual Property Rights; or
(xiii) Publisher or any of its officers or employees engaging in so-called
“hacking” of any PSP format software or in activities which facilitate the same
by any third party. As used in this Clause 13.1, “controlling interest” means
(i) in relation to a body corporate, the power of the holder of such interest to
secure - (a) by means of the holding of shares or the possession of voting power
in, or in relation to, that or any other body corporate or (b) by virtue of any
powers conferred by the Articles of Association or other document regulating
that or any other body corporate - that the affairs of such body corporate be
conducted in accordance with the wishes of the holder of such interest, and (ii)
in relation to a partnership, the right to a share of more than [***]

 

[***]      The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

18

--------------------------------------------------------------------------------


 

Forthwith upon such occurrence, Publisher shall notify SCEE of the occurrence of
any of the events or circumstances specified in (ii) to (x) or (xiii) above; and
Publisher’s failure so to do shall be a material breach of this Agreement not
capable of remedy. In the event of termination by SCEE pursuant to Clause 13.1
(xiii) SCEE shall have the right also to terminate any prior PlayStation
agreements between SCEE and Publisher.

 

13.2         Further, SCEE shall have the right by written notice to Publisher
forthwith to terminate the licences and related rights herein granted to
Publisher in relation to any PSP format Software at any time after the
occurrence of any of the following events: (i) any failure by Publisher to
submit to SCEE the materials required to be submitted under Clauses 5.2 and 5.3
(or, if applicable, under Clause 5.6) in the form and manner and in conformity
with the standards and specifications therein prescribed; and (ii) any failure
by Publisher promptly to notify SCEE in writing of any material change to any of
the materials approved by SCEE pursuant to Clause 5.4 (or, if applicable,
pursuant to Clause 5.6); provided however that SCEE shall not be entitled to
exercise such right of termination if Publisher’s failure under (i) above is
directly caused by SCEE’s failure to comply with any of its material obligations
expressly set forth herein.

 

14.          Effect of Expiration or Termination

 

14.1         Notwithstanding the giving of notice to terminate the Term pursuant
to Clause 1.19, Publisher shall be entitled to continue to publish Licensed
Products comprising PSP format Software games the development of which shall
have been approved prior to or during the Term hereof by SCEE (or by an
Affiliate of SCEE) pursuant to the applicable LDAP, and to use the Licensed
Trademarks strictly, only and directly in connection with such publication,
until the expiration of the Term or, if later, until [***]. Upon expiration of
the Term or, if applicable, such extended period for publishing Licensed
Products, Publisher may sell off existing inventories of Licensed Products
relating to the applicable PSP format Software games, on a non-exclusive basis,
for a period of [***]; provided always that such inventory thereof shall not
have been manufactured solely or principally for sale within such sell-off
period.

 

14.2         However, upon the exercising by SCEE of its right of termination,
either of this Agreement pursuant to Clauses 13.1(i) to (viii), (xii) or (xiii)
or in relation to any PSP format Software pursuant to Clause 13.2, all rights,
licences and privileges licensed or otherwise granted to Publisher hereunder,
either generally or in relation to such PSP format Software (as applicable),
shall forthwith and without further formality revert absolutely to SCEE and
Publisher shall forthwith cease and desist from any further use of the Sony
Materials, any Sony Intellectual Property Rights related thereto and the
Licensed Trademarks, and, subject to Clause 14.3, shall have no further right to
continue the marketing, sale and/or distribution of any units of Licensed
Product or of any units of Licensed Product derived from such PSP format
Software (as applicable).

 

14.3         In the event of termination by SCEE pursuant to Clause 13.1(ix),
(x) or (xi) or by Publisher pursuant to Clause 25, Publisher may sell off then
unsold units of Licensed Product(s), for a period of [***]; provided always that
such inventory thereof shall not have been manufactured solely or principally
for sale within such sell-off period. Subsequent to the expiry of such [***]
sell-off period, or in the event of termination by SCEE pursuant to Clauses
13.1(i) to (viii), (xii) or (xiii) or Clause 13.2, any and all units of Licensed
Products or the applicable Licensed Products (as the case may be) remaining in
Publisher’s inventory and/or under its control shall be destroyed by Publisher
within [***] following such expiry or effective date of

 

[***]      The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

19

--------------------------------------------------------------------------------


 

termination. Within [***], Publisher shall furnish SCEE an itemised statement,
certified accurate by a duly authorised officer, partner or other representative
(as applicable) of Publisher, specifying the number of then unsold units of
Licensed Product(s) to which such termination applies, on a PSP format Software
game-by-game basis, which remain in its inventory and/or under its control at
such date, confirming the number of units of Licensed Products destroyed, on a
PSP format Software game-by-game basis, and indicating the location and date of
such destruction and the disposition of the remains of such destroyed materials.
SCEE shall be entitled to conduct a physical inspection of Publisher’s inventory
during normal business hours in order to ascertain or verify such inventory
and/or statement.

 

14.4         Upon termination of the Term by SCEE pursuant to Clause 13.1,
Publisher shall forthwith deliver up to SCEE (or, if so requested by SCEE in
writing, destroy and promptly furnish SCEE a certificate of such destruction
signed by a duly authorised officer, partner or other representative (as
applicable) of Publisher) all Sony Materials, and any Confidential Information
of Sony of which Publisher shall have become apprised and which has been reduced
to tangible or written form, and any and all copies thereof then in the
possession, custody or control of Publisher.

 

14.5         SCEE shall be under no obligation to renew or extend this Agreement
notwithstanding any actions taken by either of the parties prior to its
expiration or earlier termination. In the event of termination pursuant to
Clauses 13.1 or 13.2, no part of any payment(s) whatsoever theretofore made to
SCEE hereunder (or, if Publisher shall also have executed a LDAP, thereunder)
shall be owed or repayable to Publisher, and nor shall either party be liable to
the other for any damages (whether direct, consequential or incidental, and
including without limitation any expenditures, loss of profits or prospective
profits) sustained or arising out of, or alleged to have been sustained or to
have arisen out of, such expiration or earlier termination. However, the
expiration or earlier termination of this Agreement shall not excuse either
party from any prior breach of any of the terms and provisions of this Agreement
or from any obligations surviving such expiration or earlier termination, and
full legal and equitable remedies shall remain available for any breach or
threatened breach of this Agreement or of any obligations arising therefrom.

 

14.6         The expiration or earlier termination of this Agreement (whether by
SCEE pursuant to Clause 13 or otherwise howsoever) shall be without prejudice to
any and all rights and remedies which either party may then or subsequently have
against the other party.

 

15.          Notices

 

15.1         All notices under this Agreement shall be in writing and shall be
given by courier or other personal delivery, by registered or certified mail, by
recognised international courier service or by facsimile transmission (with an
immediate confirmation copy by regular mail or any of the methods specified
above) at the appropriate address hereinbefore specified or at a substitute
address designated by notice by the party concerned (and in the case of notices
to SCEE shall be directed to its Senior Vice President, Third Party & Business
Affairs or such other Sony representative as shall from time to time be
designated by notice by SCEE). Notices given other than by facsimile
transmission shall be deemed given and effective when delivered.  Notices given
by facsimile transmission shall be deemed given only upon receipt of
confirmation copy as aforesaid but, upon such receipt, shall be deemed effective
as of the date of transmission.

 

15.2         Whenever Publisher is required to obtain the authorisation, consent
or approval of SCEE, Publisher shall request the same by notice to SCEE as
aforesaid, and with a copy under separate cover to its Director of Third Party
Relations or such other Sony representative as shall from time to time be
designated by notice to Publisher. Such authorisation, consent or approval shall
not be deemed to be granted unless and until SCEE shall have given a written
affirmative response to

 

[***]      The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

20

--------------------------------------------------------------------------------


 

each request therefor and shall in no event be implied or inferred from any
delay or failure of SCEE to give such or any response.

 

16.          Force Majeure

 

Neither SCEE nor Publisher shall be liable for any loss or damage or be deemed
to be in breach of this Agreement if its failure to perform, or failure to cure
any breach of, its obligations under this Agreement results from any events or
circumstances beyond its reasonable control, including without limitation any
natural disaster, fire, flood, earthquake or other act of God, inevitable
accidents, lockout, strike or other labour dispute, riot or civil commotion, act
of public enemy, enactment, rule, order or act of any government or governmental
authority, failure of technical facilities, or failure or delay of
transportation facilities.

 

17.          Relationship of the Parties

 

The relationship hereunder between SCEE and Publisher respectively is that of
licensor and licensee. Publisher is an independent contractor and shall not in
any respect act as or be deemed to be the legal representative, agent, joint
venturer, partner or employee of SCEE for any purpose whatsoever. Neither party
shall have any right or authority to assume or create any obligations of any
kind or to make any representation or warranty (express or implied) on behalf of
the other party or to bind the other party in any respect whatsoever.

 

18           Assignability

 

SCEE has entered into this Agreement based on the particular reputation,
capabilities and experience of Publisher and of its officers, directors and
employees. Accordingly, Publisher may not assign, pledge or otherwise dispose of
this Agreement or of any of its rights hereunder, nor delegate or otherwise
transfer any of its obligations hereunder, to any third party unless the prior
written consent of SCEE shall first have been obtained in each case. Any
attempted or purported assignment, pledge, delegation or other disposition in
contravention of this Clause 18 shall be null and void and a material breach of
this Agreement not capable of remedy, SCEE shall be entitled, without the
consent of Publisher, to assign its rights and obligations hereunder to any
corporation or other entity in which Sony Corporation (or any successor in
interest thereto) holds a controlling interest (as defined in Clause 13.1),
whether directly or indirectly. Subject to the foregoing, this Agreement shall
enure to the benefit of the parties and their respective successors and
permitted assigns.

 

Save as expressly provided in this Agreement and save that Sony may enforce the
terms of Clauses 2, 3, 4, 5.6, 6.2, 7, 9, 10, 11, 12, 14, 38, 20, 21, 22, 23,
24, 25 and 27 of this Agreement, a person who is not party to this Agreement
shall have no right under the Contracts (Rights of Third Parties) Act 1999 to
enforce any term of this Agreement. This provision does not affect any right or
remedy of any person which exists or is available otherwise than pursuant to
such Act.

 

19.          Compliance with Applicable Laws

 

The parties shall at all times comply with all applicable regulations and orders
of their respective countries and all conventions and treaties to which their
countries are party or relating to or in any way affecting this Agreement and
the performance by the parties of this Agreement. Each party, at its own
expense, shall negotiate and obtain any approval, licence or permit required for
the performance of its obligations hereunder, and shall declare, record or take
such steps as may be necessary to render this Agreement binding, including
without limitation any required filing of this Agreement with any appropriate
governmental authorities.

 

21

--------------------------------------------------------------------------------


 

20.          Governing Law

 

This Agreement shall be governed by, construed and interpreted in accordance
with English Law, without giving effect to the conflict of laws principles
thereof. The parties irrevocably agree for the exclusive benefit of SCEE that
the English Courts shall have jurisdiction to adjudicate any proceeding, suit or
action arising out of or in connection with this Agreement. However, nothing
contained in this Clause 20 shall limit the right of SCEE to take any such
proceeding, suit or action against Publisher in any other court of competent
jurisdiction, nor shall the taking of any such proceeding, suit or action in one
or more jurisdictions preclude the taking of any other such proceeding, suit or
action in any other jurisdiction, whether concurrently or not, to the extent
permitted by the law of such other jurisdiction. Publisher shall have the right
to take any such proceeding, suit or action against SCEE only in the English
Courts.

 

21.          Remedies

 

Publisher acknowledges and agrees that any breach by Publisher of this Agreement
may cause Sony irreparable harm and damage which may not be capable of remedy by
damages alone and therefore that in the event of any such breach SCEE may seek
equitable (including injunctive) relief against Publisher in addition to damages
and/or any other remedy available to SCEE at law or in equity. Either party’s
election to avail itself of any of the remedies provided for in this Agreement
shall not be exclusive of any other remedies available hereunder or otherwise at
law or in equity, and all such remedies shall be cumulative. Publisher shall
indemnify SCEE for all losses, liabilities, damages, expenses and costs,
including without limitation reasonable fees for lawyers, expert witnesses and
litigation costs, which SCEE may sustain or incur as a result of any breach or
threatened breach by Publisher of this Agreement.

 

22.          Severability

 

In the event that any provision of this Agreement (or any part(s) thereof),
other than a provision in respect of which SCEE gives a notice of amendment
pursuant to Clause 25, is determined by a court of competent jurisdiction to be
invalid or otherwise unenforceable, such provision (or part(s) thereof) shall be
enforced to the extent possible consistent with the stated intention of the
parties or, if incapable of such enforcement, shall be deemed to be deleted from
this Agreement, but not in any way so as to affect the validity or
enforceability of any other provisions of this Agreement which shall continue in
full force and effect.

 

23.          Provisions Surviving Expiration or Termination

 

The following provisions of this Agreement shall survive and continue in full
force and effect notwithstanding its expiration or earlier termination (whether
by SCEE pursuant to Clause 13 hereof or otherwise howsoever):

 

Clause 3

 

Sub-Publishers

Clause 4

 

Reservations

Clause 5.7

 

Consumer Advisory Age Ratings

Clause 6

 

Manufacture of Licensed Products

Clause 7

 

Platform Charge

Clause 9

 

Confidentiality

Clause 10.2 to 10.4

 

Warranties

Clause 11

 

Indemnities

Clause 12

 

Limitations of Liability

Clause 14

 

Effect of Expiration or Termination

Clause 18

 

Assignability

 

22

--------------------------------------------------------------------------------


 

Clause 20

 

Governing Law

Clause 21

 

Remedies

Clause 22

 

Severability

 

24.          Waiver

 

No failure or delay by either party in exercising any right, power or remedy
under this Agreement shall operate as a waiver of any such right, power or
remedy. No waiver of any provision of this Agreement shall be effective unless
in writing and signed by the party against whom it is sought to enforce such
waiver. Any waiver by either party of any provision of this Agreement shall not
be construed as a waiver of any other provision of this Agreement, nor shall
such waiver operate or be construed as a waiver of such provision in relation to
any future event or circumstance.

 

25.          Amendments

 

SCEE reserves the right, at any time upon reasonable notice to Publisher, to
amend the relevant provisions of this Agreement, the Schedules hereto and/or the
specifications herein referred to, to take account of or in response to any
decision or order of, or objection raised by, any court or governmental or other
competition authority of competent jurisdiction and/or any statutory or similar
measures which might be implemented to give effect to any such decision, which
apply to this Agreement, the Schedules hereto and/or the Specifications herein
referred to (and from which this Agreement, the Schedules hereto and/or the
Specifications herein referred to are not exempt) or to reflect any undertaking
given by Sony to any such authority in relation to any and all such matters
aforesaid. Any such amendment shall be of prospective application only and shall
not be applied to any Licensed Product materials which shall have been submitted
to SCEE by Publisher pursuant to Clause 5.2 and/or 5.3 prior to the date of
SCEE’s notice of amendment. In the event that Publisher is unwilling to accept
any such amendment, then Publisher shall have the right forthwith to terminate
this Agreement by written notice to SCEE given not more than [***] following the
date of SCEE’s notice of amendment. The provisions of Clause 14.3 shall come
into effect upon any such termination by Publisher.

 

Subject to the foregoing and except as otherwise provided herein, this Agreement
shall not be subject to amendment, change or modification other than by another
written instrument duly executed by both of the parties hereto.

 

26.          Headings

 

The clause and other headings contained in this Agreement are intended primarily
for reference purposes only and shall not alone determine the construction or
interpretation of this Agreement or any provision(s) hereof.

 

27.          Integration

 

This document (including the Schedules hereto) constitutes the entire agreement
between the parties with respect to the subject matter contained herein, and
supersedes all prior or contemporaneous agreements, proposals, understandings
and communications between Sony and Publisher, whether oral or written, with
respect to the subject matter hereof. However, the generality of the foregoing
notwithstanding, the CNDA (PSP) and, if applicable, the LDAP executed by
Publisher shall continue in full force and effect.

 

[***]      The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

23

--------------------------------------------------------------------------------


 

28.          Counterparts

 

This Agreement may be executed in 2 (two) counterparts, each of which shall be
deemed an original, and both of which together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

SONY COMPUTER ENTERTAINMENT

 

 

ACTIVISION UK LIMITED

EUROPE LIMITED

 

 

 

 

 

 

 

/s/ John Brunning

 

 

/s/ George Rose

 

 

 

Signature

 

 

 

 

 

 

 

George Rose

John Brunning

 

 

Signatory’s Name (please print)

 

 

 

 

 

 

 

 

SVP, Third Party Relations and Business Affairs

 

 

Sr. VP & Gen. Counsel

 

 

 

Title

 

24

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

to the PSP Licensed Publisher Agreement dated 27 September 2005 between Sony
Computer Entertainment Europe Limited and Activision UK Limited

 

Licensed Territory (Clause 1.2)

 

Algeria

 

Andorra

 

Australia

 

Austria

Bahrain

 

Belgium

 

Belorussia

 

Bosnia Herzegovina

Bulgaria

 

Croatia

 

Cyprus

 

Czech Republic

Denmark

 

Egypt

 

Estonia

 

Finland

France

 

Georgia

 

Germany

 

Greece

Hungary

 

Iceland

 

India

 

Iran

Ireland

 

Israel

 

Italy

 

Jordan

Kenya

 

Kuwait

 

Latvia

 

Lebanon

Libya

 

Liechtenstein

 

Lithuania

 

Luxembourg

Malta & Gozo

 

Monaco

 

Montenegro

 

Morocco

Netherlands

 

New Zealand

 

Nigeria

 

Norway

Oman

 

Pakistan

 

Poland

 

Portugal

Qatar

 

Romania

 

Russia

 

San Marino

Saudi Arabia

 

Serbia

 

Slovakia

 

Slovenia

South Africa

 

Spain

 

Sweden

 

Switzerland

Syria

 

Tanzania

 

Tunisia

 

Turkey

Ukraine

 

United Arab Emirates

 

United Kingdom

 

Uzbekistan

Vatican

 

Yemen

 

 

 

 

 

Together with:

 

(1)      All other countries which from time to time are members of the European
Union or have otherwise implemented the Treaty on a European Economic Area or
where Articles 81 & 82 of the Treaty establishing the European Community (or
provisions similar thereto) have been implemented or are otherwise directly
effective.

 

(2)      Such countries in addition to those specified above which SCEE, in its
sole discretion as representative of Sony Computer Entertainment worldwide,
determines from time to time to include within the Licensed Territory by notice
to Publisher. Without limiting the generality of the foregoing, SCEE shall have
the right not to include within the Licensed Territory or, having included,
subsequently to exclude from the Licensed Territory by reasonable notice to
Publisher (and intends so to exclude) any such country or countries in which, in
SCEE’s best business judgement, the laws or enforcement of such laws do not
adequately protect Sony Intellectual Property Rights.  By not later than the
expiry of any such notice of exclusion, Publisher shall cease and desist, in the
country or countries concerned, from any further use of the Sony Materials, any
Sony Intellectual Property Rights related thereto and the Licensed Trademarks
and shall have no further right to continue or authorise the marketing, sale
and/or distribution of any units of Licensed Products.

 

25

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

to the PSP Licensed Publisher Agreement dated 27 September 2005 between Sony
Computer Entertainment Europe Limited and Activision UK Limited

 

Platform Charge (Clause 7.1) (retail products only)

 

[***]

 

For these purposes, “maximum price to trade” shall mean -

 

Publisher’s (or, where applicable, Publisher’s distributor’s) highest price net
of trade margin to any trade customer in the European Economic Area and
Australia for Publisher’s (or, where applicable, Publisher’s distributor’s)
minimum order quantity of the relevant inventory, net of year end (or similar)
volume rebates (if any) properly attributable to sales of Licensed Products, but
prior to any credit, deduction or rebate for co-op advertising or other
marketing support, returns or otherwise howsoever.

 

Where Publisher’s business (with the trade or through distributors) is conducted
in local currencies other than €€, the local currency/€€ exchange rates to be
applied for purposes of conforming to maximum price to trade for any given Band
will be the closing mid-point spot rate as quoted in the London “Financial
Times” on the first business day of each 6 month period, commencing 1 September
2005. Such exchange rate will then reset for each successive 6 month period
thereafter

 

The local currency maximum price to trade for any given game will then be that
derived by applying the exchange rate obtaining for the 6 month period (as
above) in which Publisher places its first purchase order for the game concerned
and will continue to apply for that game unless and until Publisher places its
first PO in a different Band in a subsequent 6 month period.

 

SCEE reserves the right to review local currency maximum prices to trade per
Band applicable for any given 6 month period (as above) in the event of a
material exchange rate fluctuation, deemed for these purposes to be +/- 5%.

 

The foregoing assumes a standard 1-disc UMD product and covers mastering, disc
and shell, 4-colour disc label, PSP box (or other packaging) and automated
assembly of all components, but excludes the cost of Printed Materials other
than disc label.

 

Shrink Wrap is available as an option subject to incremental charges (in
addition to the otherwise applicable Platform Charge specified above) of [***]
(or as individually quoted in each case for products in non-standard packaging).

 

[***]      The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

26

--------------------------------------------------------------------------------


 

The foregoing assumes a standard 1-disc UMD product and covers mastering, disc
and shell, 4-colour disc label, PSP box (or other packaging) and automated
assembly of all components, but excludes the cost of Printed Materials other
than disc label.

 

Shrink Wrap is available as an option subject to incremental charges (in
addition to the otherwise applicable Platform Charge specified above) of [***]
(or as individually quoted in each case for products in non-standard packaging).

 

The Platform Charge and minimum order and reorder quantities for other
“non-standard” Manufactured Materials and/or production processes (subject to
availability) shall be as individually quoted in each case.

 

Demo Discs

 

PSP Demo Discs are also available. Demos must be from one game profile UMD
Publisher only, and content will be limited to a maximum of [***] playable
and/or [***] non-playable demo segments (each such segment to feature [***].
Platform Charge is [***]. Demos will have a standard 4-colour disc label and be
supplied in a plastic pochette (included in Platform Charge). An Inlay may be
provided as Printed Materials. The charge for manual insertion of Inlays shall
be as individually quoted in each case. Order quantities shall be multiples of
the minimum box shipment advised from time to time by SCEE or the authorised
manufacturing facility licensed by SCEE. However, where a separate Demo Disc sku
is required for Germany (to comply with German law which requires consumer
advisory age ratings to appear not only on the outer packaging but also on the
disc label ~ and please note this applies only for product distributed in the
German market), the minimum order quantity for initial and reorders of that sku
is [***]. Demo discs may not be sold (directly or indirectly) or offered as
premium cost items to, or used in the redemption of paid pre-orders for retail
Licensed Products by, consumers.

 

Delivery

 

SCEE offers free delivery to EEA countries (only) by regular road (and/or, where
applicable, sea) services, with airfreight or other expedited delivery available
but the incremental costs thereof for Publisher’s account. The minimum quantity
per game per drop is [***].

 

Audit

 

In order to verify conformity with the Band structure for Licensed Products
described above, SCEE will require from time to time at its own expense to
inspect and audit the relevant of Publisher’s financial records (and, where
applicable, those of Publisher’s associated companies, subsidiaries and/or
branch offices in the Licensed Territory). Any such inspection and audit shall
take place during normal business hours at Publisher’s principal place of
business (or such other location as the relevant books and records are
maintained) upon reasonable prior notice and shall, at SCEE’s sole election, be
conducted either by an independent chartered or certified accountant or by an
appropriately professionally qualified member of SCEE’s staff.

 

Initialled by

 

Initialled by

[g97241kii001.jpg]

 

[g97241kii002.jpg]

Sony Computer Entertainment Europe

 

Activision UK Limited

 

[***]      The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

27

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

to the PSP Licensed Publisher Agreement dated 27 September 2005 between Sony
Computer Entertainment Europe Limited and Activision UK Limited

 

PSP format Software games (Clause 1.1)

 

[***]

 

[***]      The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

28

--------------------------------------------------------------------------------